Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 575 Madison Avenue New York, NY 10022-2585 212.940.8800 tel 212.940.8776 fax P ETER J. S HEA peter.shea@kattenlaw.com 212-940-6447 direct 212 894-5724 fax April 24, 2009 VIA EDGAR Securities and Exchange Commission Washington, D.C. 20549 Pre-Effective Amendment No. 1 to Registration on Form S-1 ETFS Platinum Trust Registration No.: 333-158381 Dear Ladies and Gentlemen: On behalf of the ETFS Platinum Trust ( Trust ) sponsored by our client, ETF Securities USA LLC, we are filing with this correspondence pre-effective Amendment No. 1 (the  Amendment ) to the Trusts registration statement on Form S-1 (the  Registration Statement ) concerning the registration of the ETFS Physical Platinum Shares (formerly known as ETFS Platinum Shares) (the  Shares ) under the Securities Act of 1933 (the  Securities Act ). Blacklined copies of the Amendment that have been marked to show changes as against the original filing of the Registration Statement are being sent to the Commissions Staff under separate cover. Capitalized terms used but not defined herein are used with the meanings given to them in the Amendment. This Amendment is being filed for the purpose of providing exhibits to the Registration Statement. As such, only the Registration Statements cover page, Part II and exhibits are included. The prospectus is not included in the Amendment. This Amendment also restates the Registration Fee Table to reflect the correct number of Shares being registered and the proposed maximum offering price per share. Please note that this restatement does not impact the calculation of the proposed maximum aggregate offering price or the registration fee previously paid with the original Registration Statement. Finally, we are supplementally providing with this correspondence draft financial statements and notes thereto. These financial statements and notes will be completed and Securities and Exchange Commission April 24, 2009 Page 2 included in the prospectus of the Trust, together with the auditors report thereon, once the formation and initial seed capitalization of the Trust has occurred. Please do not hesitate to contact me at (212) 940-6447 or Gregory E. Xethalis at (212) 940-8587 if you have any questions or comments with respect to the foregoing. Very truly yours, /s/ Peter J. Shea Peter J. Shea Cc: Ms. Tracey McNeil Mr. H. Roger Schwall Mr. Fred Jheon Mr. Greg Burgess Ms. Kathleen Moriarty Mr. Gregory Xethalis
